USAA Investment Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to paragraph 12 of the Underwriting Agreement dated as of June 25, 1993, as amended, between USAA Mutual Funds Trust (the Trust), formerly known as USAA State Tax-Free Trust, and USAA Investment Management Company (the Underwriter), please be advised that the Trust has established two new series of its shares (New Funds) and new share classes for the New Funds as set forth below: Ultra Short-Term Bond Fund Real Return Fund Real Return Fund – Institutional Shares Please be further advised that the Trust desires to retain the Underwriter to sell and distribute shares of the New Funds and to render other services to the New Funds as provided in the Underwriting Agreement. Please state below whether you are willing to render such services as provided in the Underwriting Agreement. USAA MUTUAL FUNDS TRUST Attest: By: Christopher P. Laia Christopher W. Claus SecretaryPresident Date: We are willing to render services to the New Funds as set forth in the Underwriting Agreement. USAA INVESTMENT MANAGEMENT COMPANY Attest: By: Christopher P. Laia Daniel S. McNamara Secretary President Dated:
